735 N.W.2d 287 (2007)
HI-LO HEIGHTS LAKEFRONT PROPERTY OWNERS ASSOCIATION, INC., Plaintiff-Appellant,
v.
COLUMBIA TOWNSHIP, Jackson County Road Commission, Department of Consumer and Industry Services and DNR, Wanda L. Blair, Robert W. Blunt, Jay Dubendorfer, Helen Hawk, James L. Neitling, Donald Nestor, Jill E. Odonahoe, Michael Odonahoe, Jackie Lee Plummer, Ryan Schrader, Vivian Zwick, and Richard Blair, Defendants, and
Christine M. Belcher, David Belcher, Katherine Burr, Shellie D. Cheetham, Scott A. Cheetham, Sandra M. Cole, Jacquelyn Daly, Norma L. Frantz, Phillip J. Frantz, Michael Heath, Roy M. Howard, Walter D. Shuberg, Jr., William J. Reitz, Jr., Shirley L. Kistka, Robert J. Kistka, Nanette Long, John P. Long, Gretchen Marshall, Victor Marshall, Dawn Nestor, Lehr G. Nevel, Robert Nevel, Deceased, Helen Nevel, Jack L. Plummer, Margaret Plummer, Deborah Reitz, Patricia J. Richardson, Rudolph Rochester, Bernice Rochester, Jean Shuberg, Holly M. Smith, Donald E. Smith, Deceased, Robert Snyder, Joan S. Snyder, Deceased, Jerry L. Spencer, Charlotte K. Spencer, Pamela Stansell, a/k/a, Pamela Stansell-Kennedy, Sandra J. Thompson, Timothy Thompson, Ronald Whipple, Cathy Whipple, William J. White, Alice J. White, Larry Whiting, Raymond Williams, and Elizabeth Williams, Defendants-Appellees.
Docket No. 133524. COA No. 260848.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.